DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/24/2022 is acknowledged.
Status of Claims 
Claims 1-3, 5-7, 9, 11, 15-17, 20, and 31- 34 are pending, claims 4, 8, 10, 12-14, 18-19, 21-30 are cancelled and claims 1-3, 5-7, 9, 11, 15-17, 20, and 31- 34 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2019, 05/12/2020, and 12/17/2021 have been considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat source” in claims, 1, 2, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure as “a heat source is a plurality of dead-headed optical illumination fibers” as described in the paragraph [0071] of Applicant’s specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0200406 to Bennett et al. (hereinafter “Bennett”).
Regarding claim 1, Bennett discloses an image capturing device (Fig. 1- endoscope 22) comprising: 
	an elongated body (Fig. 3A- tubular outer housing 61); 
	an imaging window (Fig. 3A- distal window 99) coupled to a distal end of the elongated body (Fig. 3A- distal end 27; see [0029]- A distal window 99 is located at the distal terminus of the tubular outer housing 61); and 
	a heat source within the elongated body (Fig. 3A- optical fiber 64), the heat source coupled to the window (Fig. 3A; ([0029]- A cylindrical optical fiber 64 is located within the annular space 60 and extends from the distal end 27 rearwardly to the proximal end 24 of the endoscope 22) and configured to apply heat to the window to remove condensation from or prevent condensation from forming on the imaging window ([0025]- the light source console 28 sends electromagnetic waves to the distal end 27 of the endoscope 22 to heat the same to prevent fogging).
Regarding claim 20, Bennett discloses the image capturing device of claim 1, and Bennett further discloses further comprising; 
	a temperature measuring device for sensing temperature at the distal end of the elongated body (Fig. 7- temperature sensitive cap 110; see [0040]); and 
	a closed-loop temperature control system which controls operation of the heat source based on the sensed temperature from the temperature measuring device ([0040]- As the temperature of the distal window 99 reaches the desired temperature (e.g., body temperature), a controller (e.g., proportional-integral-derivative (PID) controller) in the light source console 28 (or control system thereof) engages a control loop to compute the power needed at the source 104 of heating light to maintain the desired temperature (e.g., body temperature).
Regarding claim 34, Bennett discloses the image capturing device of claim 20, and Bennet further discloses wherein the closed-loop temperature control system ([0040]- a controller (e.g., proportional-integral-derivative (PID) controller))is configured to: 
	determine whether the sensed temperature is within a predetermined range of operating temperatures ([0040]- The illustrated temperature sensitive cap 110 positioned over the distal end 27 of endoscope 22 reports the temperature of the distal window 99 to the light source console 28 (or control system thereof) over a communication network 112 at step 324); and 	adjust an amount of power supplied to the heat source when the sensed temperature is outside of the predetermined range of operating temperatures ([0040]- a controller (e.g., proportional-integral-derivative (PID) controller) in the light source console 28 (or control system thereof) engages a control loop to compute the power needed at the source 104 of heating light to maintain the desired temperature (e.g., body temperature)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 6, 9, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0200406 to Bennett et al. (hereinafter “Bennett”) and in further view of U.S. Publication No. 2015/0238072 to Makmel.
Regarding claim 2, Bennett discloses the image capturing device of claim 1, but Bennett does not expressly teach wherein the image capturing device further comprises a flexible circuit extending within elongated body and the heat source includes a resistor coupled to a distal end of the flexible circuit.
However, in the same field of endeavor of endoscopy, Makmel teaches of a medical device wherein the image capturing device further comprises a flexible circuit extending within elongated body (Fig. 5B- flex circuit 180) and the heat source (Fig. 5B- thermal defogging element 100) includes a resistor coupled to a distal end of the flexible circuit (Fig. 5B- sensor 570; [0072]- the sensor may be a thermo resistor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bennett to include a flexible circuit and resistor coupled to a distal end of the flexible circuit, as taught by Makmel.  It would have been advantageous to make the combination to defog transparent elements or windows of optical devices without substantially degrading the transmission of optical signals and with minimal discomfort to patients ([0003] of Makmel).
Regarding claim 3, Bennett, as modified by Makmel, teaches the image capturing device of claim 2, but Bennett does not expressly teach wherein the image capturing device further comprises a power supply within the elongated body, the power supply coupled to a proximal end of the flexible circuit.
However, in the same field of endeavor of endoscopy, Makmel teaches of a medical device wherein the image capturing device further comprises a power supply within the elongated body, the power supply coupled to a proximal end of the flexible circuit (Fig. 5B- electrical wires 150; [0030]- power may be provided to the thermal defogging element 100 via a flex circuit 180. The flex circuit 180 may include electrical wires 150 for conducting electricity and power to the thermal defogging element 100).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bennett to include a power supply as taught by Makmel.  It would have been advantageous to make the combination to defog transparent elements or windows of optical devices without substantially degrading the transmission of optical signals and with minimal discomfort to patients ([0003] of Makmel).
Regarding claim 5, Bennett, as modified by Makmel, teaches the image capturing device of claim 2, but Bennett does not expressly teach wherein the image capturing device further comprises an electrical conductor coupled to the window and coupled to the distal end of the flexible circuit.
However, in the same field of endeavor of endoscopy, Makmel teaches of a medical device wherein the image capturing device further comprises an electrical conductor coupled to the window and coupled to the distal end of the flexible circuit (Fig. 1- transparent conductive layer 120; see [0026]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bennett, as modified by Makmel, to utilize an electrical conductor, as taught by Makmel.  It would have been advantageous to make the combination to defog transparent elements or windows of optical devices without substantially degrading the transmission of optical signals and with minimal discomfort to patients ([0003] of Makmel).
Regarding claim 6, Bennett, as modified by Makmel, teaches the image capturing device of claim 5, but Bennett does not expressly teach wherein the electrical conductor is transparent.
However, in the same field of endeavor of endoscopy, Makmel teaches of a medical device wherein the electrical conductor is transparent (Fig. 1- transparent conductive layer 120; see [0026]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bennett, as modified by Makmel, to utilize a transparent electrical conductor, as taught by Makmel.  It would have been advantageous to make the combination to defog transparent elements or windows of optical devices without substantially degrading the transmission of optical signals and with minimal discomfort to patients ([0003] of Makmel).
Regarding claim 9, Bennett, as modified by Makmel, teaches the image capturing device of claim 7, but Bennett does not expressly teach further comprising a spring configured to apply a force to the heat spreader to maintain contact between the heat spreader and the imaging window.
However, in the same field of endeavor of endoscopy, Makmel teaches of a medical device further comprising a spring configured to apply a force to the heat spreader to maintain contact between the heat spreader and the imaging window (Fig. 1b- spring type connectors 140; see [0029]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bennet to utilize a spring, as taught by Makmel. It would have been advantageous to make the combination in order to grip the thermal defogging element and make electrical contact with the conductive layer ([0029] of Makmel).
Claim(s) 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0200406 to Bennett et al. (hereinafter “Bennett”) and in further view of U.S. Publication No. 2015/0238072 to Makmel and U.S. Publication No. 2010/0198009 to Farr et al. (hereinafter “Farr”).
Regarding claim 7, Bennett, as modified by Makmel, teaches the image capturing device of claim 2, but neither Bennet nor Makmel expressly teach wherein the image capturing device further comprises a heat spreader in contact with the window and coupled to the distal end of the flexible circuit.
However, in the same field of endeavor of endoscopy, Farr teaches of an analogous endoscopic device wherein the image capturing device further comprises a heat spreader (Fig. 9- heat sink 907) in contact with the window (Fig. 9- right angle prism 906) and coupled to the distal end of the flexible circuit (Fig. 9- rigid electrical board 607).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bennett, as modified by Makmel, to utilize a heat spreader, as taught by Farr. It would have been advantageous to make the combination as a defogging means for the window ([0077] of Farr).
Regarding claim 11, Bennett, as modified by Makmel and Farr, teaches the image capturing device of claim 7, but neither Bennett nor Makmel expressly teach further comprising first and second imaging lenses, wherein the heat spreader is positioned between the first and second imaging lenses.
However, in the same field of endeavor of endoscopy, Farr teaches of an analogous endoscopic device comprising first and second imaging lenses ([0046]- comprising first and second imaging lenses, wherein the heat spreader is positioned between the first and second imaging lenses), wherein the heat spreader is positioned between the first and second imaging lenses (Fig. 9- heat sink 907).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bennett, as modified by Makmel and Farr, so that the heat spreader is positioned between the first and second imaging lenses, as taught by Farr, since it is known that rearrangement of parts is generally recognized as being within the level of ordinary skill in the art (see MPEP2144.04(VI)(C)).
Claim(s) 15, 16, 17, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0168520 to Poll et al. in view of U.S. Publication No. 2014/0276577 to Thralls.
Regarding claim 15, Poll discloses an image capturing device (Fig. 1A- laparoscope 100) comprising: 
	an elongated body (Fig. 1A- main body 110); 
	an imaging window coupled to a distal end of the elongated body ([0065]- objective lens of the laparoscope); and
	a heat source within the elongated body ([0065]- the view optimizer 200 is adapted to deliver to the objective lens of the laparoscope at least one fluid selected from, for example, a liquid, such as water or saline or a surfactant or other liquid), the heat source configured to apply heat to the window to remove condensation from or prevent condensation from forming on the imaging window ([0065]- the view optimizer 200 is adapted to deliver to the objective lens of the laparoscope at least one fluid selected from, for example, a liquid, such as water or saline or a surfactant or other liquid, and a gas, such as CO.sub.2 or air, to prevent the contact of material with the objective lens of the laparoscope or to defog or clean the objective lens of the laparoscope without the need to remove the laparoscope from the surgical field), wherein the heat source is a heated fluid through the elongated body ([0071]- the view optimizer 200 delivers a stream of fluid to the objective lens at a temperature that is adapted to help ensure that the temperature of the objective lens does not fall to a point that is at or below the dew point temperature within the patient's abdominal cavity, thus preventing condensation from forming on the lens).
Poll does not expressly teach wherein the heat source is a heated fluid circulating through the elongated body and proximate to the window.
However, in the same field of endeavor of endoscopy, Thralls teaches of an elongated body wherein the heat source is a heated fluid circulating through the elongated body and proximate to the window ([0013]- heat transfer fluid circulates within the catheter shaft without flowing out of the catheter shaft into a patient's body).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Poll so that the heated fluid is circulating through the elongated body and proximate to the window, as taught by Thralls. It would have been advantageous to make the combination in order to achieve a desired temperature profile or rate of heat transfer ([0032] of Thralls).
The modified device of Poll in view of Thralls will hereinafter be referred to as modified Poll.
Regarding claim 16, modified Poll teaches the image capturing device of claim 15 wherein the heated fluid is circulated through a channel within the elongated body (Fig. 4B; [0095]- The channels 518, 520, 521 and 522 can have any size, shape and configuration that allows for the passage of gas and/or liquid).
Regarding claim 17, modified Poll teaches the image capturing device of claim 15, and Poll further discloses wherein the heated fluid is conveyed to a distal surface of the imaging window ([0071]- optimizer 200 is adapted to deliver a stream of fluid to the objective lens of the laparoscope).
Regarding claim 31, modified Poll teaches the image capturing device of claim 17, and Poll further discloses wherein the heated fluid is conveyed to the distal surface of the imaging window through an aperture at the distal end of the elongated body (Fig. 4B- channels 518, 520, 521 and 522).
Regarding claim 32, modified Poll teaches the image capturing device of claim 15, and although Poll discloses wherein the heated fluid is conveyed to a surface of the imaging window ([0071]- optimizer 200 is adapted to deliver a stream of fluid to the objective lens of the laparoscope), Poll does not expressly teach wherein the heated fluid is conveyed to a proximal surface of the imaging window.
However, in the same field of endeavor of endoscopy, Thralls teaches wherein the heated fluid is conveyed to a proximal surface of the imaging window ([0013]- heat transfer fluid circulates within the catheter shaft without flowing out of the catheter shaft into a patient's body).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Poll so that the heated fluid is conveyed to a proximal surface of the imaging window, as taught by Thralls. It would have been advantageous to make the combination in order to achieve a desired temperature profile or rate of heat transfer ([0032] of Thralls).
Regarding claim 33, modified Poll teaches the image capturing device of claim 15, and Poll further discloses wherein the heated fluid is one of water, air, or saline ([0065]- at least one fluid selected from, for example, a liquid, such as water or saline or a surfactant or other liquid, and a gas, such as CO.sub.2 or air).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795